Citation Nr: 1132561	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  08-04 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a back disability. 

2.  Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Kenneth S. Beskin, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1972.   

This appeal to the Board of Veterans' Appeals (Board) arises from an August 2007 rating decision in which the RO denied service connection for a back disability and a right knee disability.  In August 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2008. 

In May 2009, the Veteran testified during a Board hearing before a Veterans Law Judge at the RO; a transcript of that hearing is of record.  

In an October 2009 decision, the Board, inter alia, denied service connection for a back disability and a right knee disability.  The Veteran, in turn, appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2010 Order, the Court granted a Joint Motion (filed by representatives of both parties) to partially vacate and remand that portion of the October 2009 Board decision that denied service connection for a back disability and a right knee disability, and returned these matters to the Board for further proceedings consistent with the Joint Motion.  

The Board notes that, at the time of the October 2009 Board decision, the Veteran was represented by the Military Order of the Purple Heart (as reflected in a March 2007 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In August 2010, the Veteran filed a VA Form 21-22a, appointing private attorney Kenneth S. Beskin as his representative.  The Board has recognized the change in representation.
The Board further notes that the Veterans Law Judge who conducted the May 2009 hearing is no longer employed by the Board.  The judge chairing such a hearing must decide the veteran's appeal, unless that right is waived by the veteran.  See 38 U.S.C.A. § 7107(c) (West 2002).  In October 2010, the Board notified the Veteran that he could request a hearing with another Veterans Law Judge.  The Veteran's attorney subsequently requested a hearing before a Veterans Law Judge at the RO.  Accordingly, in November 2010, the Board remanded the claims for service connection for a back disability and a right knee disability to afford the Veteran the requested hearing.  

In June 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO in Hartford, Connecticut; a transcript of that hearing is of record.  In connection with the hearing, the Veteran submitted additional evidence, along with a signed waiver of RO consideration of the evidence.    See 38 C.F.R. §§ 20.800, 20.1304 (2010).

For the reasons expressed below, the matters on appeal are being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required.


REMAND

In light of points raised in the Joint Motion, and review of the claims file, the Board finds that further RO action in this appeal is warranted.  

The Veteran alleges that he has current back and right knee disabilities related to service.  Specifically, he testified during his June 2011 hearing that he injured his back when diving into a swimming pool during service.  He added that, subsequent to this injury, he reinjured his back during service when he was struck by a Navy truck in Pearl Harbor.  He added that his right knee was also injured during this accident.  

Service treatment records reflect that, in June 1969, the Veteran received treatment for low back strain.  The assessment following a check of his back in July 1969 was possible strained back.  Later that month, the Veteran presented with complaints of low back pain.  He had good range of motion and physical examination was described as "all OK."  During follow-up treatment a week later, he was prescribed medication and given light duty for four days.  Four days later, physical examination of the back revealed good range of motion and no disease was found.  The Veteran was prescribed low back exercises.  In May 1971, a physician indicated review of the Veteran for back problems with pain radiating into the legs; however, no physical findings were rendered.  Service treatment records further reflect that the Veteran was involved in a collision while riding his bike in September 1971.  He complained of an abrasion to the left elbow and pain over the right knee.  On examination of the knee there was crepitus over the patella, ligaments were intact, cartilage was normal, and there was no effusion.  X-ray study of the right knee was normal.  The impression was contusion.  

Post-service records of VA treatment reflect complaints of low back and right knee pain.  A March 2007 record of VA treatment reflects that a February 2007 X-ray study of the lumbar spine revealed degenerative joint disease.  A May 2008 X-ray of the lumbar spine revealed mild degenerative changes with no acute abnormality seen.  A lumbar spine MRI performed later that month revealed some accentuation of the lumbar lordosis, very slight anterior subluxation of the L5 vertebral body over S1, with no evidence of spondylolysis, and posterior right paracentral disc herniation at the L5-S1 level, slightly posteriorly displacing the right S1 nerve root.  

In the report of a February 2009 VA examination, the examiner noted that the Veteran walked from the waiting room to the examining room with a crutch supporting his right knee.  He further observed that the Veteran complained of pain while walking and standing, and transferred from the chair to the examining table with slight difficulty, complaining of back and knee pain throughout.  Following examination of the right knee, the physician noted that the Veteran's use of the crutch in support of his right knee was an inappropriate use of the crutch.  The diagnosis as regards the right knee was knee trauma 40 years ago.  The physician stated that examination of the right knee was normal and that no apparent functional impairment was elicited on examination.  Physical examination of the back was also normal, with no functional impairment elicited.  The physician commented that, although the record reflected that the Veteran sustained an injury to his back and right knee 40 years earlier, there was substantial insufficient data to warrant any opinion as to whether service had caused his current claimed problems.  He concluded by stating that, to entertain an opinion with the insufficient data would be to entertain speculation.  

In the Joint Motion, the parties, citing Jones v. Shinseki, 23 Vet. App. 382 (2010), indicated that, in its October 2009 decision denying both claims for service connection, the Board had relied on an inadequate medical examination.  Joint Motion, at p. 1.  As stated in the Joint Motion, in Jones, the Court held that where a VA examiner admits to an inability to opine on service connection without resorting to speculation, "the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence."  Jones, 23 Vet. App. at 390.  The Court went on to state, in Jones, that, "[I]t must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered 'all procurable and assembled data,' by obtaining all tests and records that might reasonably illuminate the medical analysis."  Id.  Further, the parties noted that, in light of Jones, the examiner must "clearly identify precisely what facts cannot be determined, [i.e.] whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes."  Joint Motion, at p. 2, quoting Jones 23 Vet. App. at 390.  

The parties found that the February 2009 VA examiner's opinion was inadequate, as he did not specify the precise data that would allow him to render an opinion as regards a connection between the Veteran's present complaints regarding his back and right knee and his in-service injuries, nor did he indicate whether further testing could be of potential benefit to his medical examination.  See Joint Motion, at pp. 2-3, citing Jones, 23 Vet. App. at 391-93.  

The Board is bound by the findings contained in the Joint Motion, as adopted by the Court.  See Chisem v. Gober, 10 Vet. App. 526, 527-28 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case, and, therefore, the Board is not free to do anything contrary to the Court's prior action with respect to the same claim).  Moreover, because VA undertook to provide a VA examination to evaluate the claimed back and right knee disabilities, the Board must ensure that such an examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).  The Board also notes that the Veteran has asserted that the February 2009 VA examination report does not accurately portray his complaints.

Hence, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the original claims for service connection (as the original claims will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for further VA examination, to ensure that all due process requirements are met, and that the record before the VA physician is complete, on remand, the RO should also obtain and associate with the claims file all outstanding pertinent medical records.  

During the June 2011 hearing, the Veteran reported that he was currently receiving treatment for his back and right knee at the Providence VA Medical Center (VAMC).  While records of treatment from the Providence VAMC, dated from February 2007 to August 2010 are currently associated with the claims file, the June 2011 testimony indicates that more recent records of treatment from this facility are available.  Further, while the VA treatment records currently associated with the claims file refer to X-ray studies of the lumbar spine performed in February 2007 and May 2008, as well as a May 2008 MRI, the actual radiology reports from these tests are not currently of record.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain from the Providence VAMC all outstanding pertinent evaluation and/or treatment records for the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

The record also reflects that there are potentially pertinent private medical records that have not been obtained.  In this regard, on the date of his June 2011 hearing, the Veteran submitted a June 2011 letter from Dr. S.G. in which he stated that he had seen the Veteran on that date for low back pain sustained in an injury in 1969.  The only record of treatment from Dr. S.G. currently associated with the claims file is dated in March 2011.  Hence, the June 2011 letter indicates that additional pertinent evidence is available from this physician.  Moreover, while the Veteran has described an in-service injury to the right knee, during the June 2011 hearing, he testified that he also injured his right knee on a truck while working for the City of East Providence after separation from service, and underwent right knee surgery.  He added that he reinjured his right knee in 1977 when he slipped on ice, and underwent another right knee surgery.  This testimony is consistent with his history, reported during VA treatment in March 2007, of right knee surgeries in 1975 and 1977.  Moreover, during treatment with Dr. S.G. in March 2011, the Veteran gave a history of arthroscopic right knee surgery in 1997.  Records of treatment from these post-service right knee surgeries are not currently associated with the claims file.  

As required under 38 C.F.R. § 3.159(c)(3), VA must attempt to procure treatment records identified by the Veteran.  As the claims are being remanded, the RO should obtain and associate with the claims file any records of treatment pertinent to the claims on appeal from Dr. S.G.  If current authorization to obtain these records is required, the RO should request that the Veteran sign and furnish such appropriate authorization for the release to VA of all such private medical records, and any such authorization should be associated with the claims file.  The RO should also ask the Veteran to identify and sign and furnish appropriate authorization for the release to VA of any medical records pertinent to his right knee surgeries in 1975, 1977, and 1997.  

In addition, during the June 2011 hearing, the Veteran reported that, after his 1977 right knee injury while working for the City of East Providence, he was put on Rhode Island state disability.  However, records pertaining to Rhode Island state disability benefits have not been associated with the claims file.  As records pertaining to such benefits may be pertinent to the appeal, these records should be requested.  See 38 C.F.R. § 3.159(c)(1).

Further, to ensure that all due process requirements are met, and the record before the examiner is complete the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  The RO's notice letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the RO should specifically request any current authorization needed to obtain the private records noted above.   

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The RO's readjudication of the claims should include consideration of all evidence added to the record since the RO's last adjudication of the claim-to include, for the sake of efficiency, evidence submitted in connection with the June 2011 Board hearing, notwithstanding the waiver of initial RO consideration of the evidence.  

Accordingly, these matters are hereby REMANDED to the RO for the following action:

1.  The RO should obtain from the Providence VAMC any outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since August 2010, as well as the radiology reports pertaining to February 2007 and May 2008 lumbar spine X-ray studies and a May 2008 lumbar spine MRI.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should contact the appropriate agency regarding the Veteran's receipt of Rhode Island state disability benefits following his 1977 right knee injury, and request that the agency provide all information regarding the Veteran's receipt of disability benefits pertinent to the claims on appeal.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  The RO should send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  If current authorization is required to obtain outstanding treatment records from Dr. S.G. or records pertaining to the Veteran's 1975, 1977, and/or 1997 right knee surgeries (identified above), the RO should specifically request that the Veteran provide current signed authorization to enable it to obtain all outstanding records, and a copy of such authorization should be associated with the claims file.

Further, the RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).   

4.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified-to specifically include the treatment records from Dr. S.G. and records pertaining to the Veteran's 1975, 1977, and 1997 right knee surgeries (as noted above)-following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician-preferably, one who has not previously examined the Veteran-at a VA medical facility.  

The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All tests and studies (to include X-rays, if necessary) needed in order to obtain the requested opinions should be accomplished, and all clinical findings should be reported in detail.  The examiner should set forth all examination findings, along with complete rationale for any conclusions reached, in a printed (typewritten) report.

Back Disability - The examiner should clearly identify all current disabilities related to the Veteran's claimed back disability.  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is either (1) more likely than not (i.e., there is a probability of greater than 50 percent), (2) as likely as not (i.e., there is a probability of 50 percent), or (3) less likely than not (i.e., there is a probability of less than 50 percent) that the disability was incurred or aggravated as a result of active service.  In providing this opinion, the examiner should consider and address the reported in-service back injuries and the June 2011 letter from Dr. S.G.

Right Knee Disability - The examiner should clearly indicate whether the Veteran has a current right knee disability.  Then, with respect to any such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is it is either (1) more likely than not (i.e., there is a probability of greater than 50 percent), (2) as likely as not (i.e., there is a probability of 50 percent), or (3) less likely than not (i.e., there is a probability of less than 50 percent) that the disability was incurred or aggravated as a result of active service.  In providing this opinion, the examiner should consider and address the reported in-service right knee injury, as well as any post-service right knee injuries, to include those incurred in 1975 and 1977 during the Veteran's employment with the City of East Providence.  

6.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

7.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).   

8.  After completing the requested actions, as well as any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal in light of all pertinent evidence (to particularly include all evidence added to the record since the RO's last adjudication of the claims) and legal authority.  

9.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his attorney an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).



